 42320 NLRB No. 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.St. Vincent Hospital and District 1199NM, NationalUnion of Hospital and Health Care Employees,
AFSCME, AFL±CIO. Case 28±CA±11921December 18, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn February 15, 1995, Administrative Law JudgeFrederick C. Herzog issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed a brief answering the
Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions as explained below, and to adopt the rec-
ommended Order.I. INTRODUCTIONThe judge found that in the spring of 1993, at mid-term of the parties' collective-bargaining agreement,
the Respondent violated Section 8(a)(5) of the Act by
discontinuing a contractual health-insurance planÐthe
``Advantage Plan''Ðand by implementing in its place
two new health-insurance plansÐthe ``Blended Plan''
and the ``Supplemental Plan''Ðwithout the consent of
the Union required by Section 8(d) of the Act. Alter-
natively, the judge found that the Respondent did not
bargain in good faith to impasse with the Union con-
cerning these changes involving the insurance plans
above, and accordingly, that the Respondent violated
Section 8(a)(5) in any event by its unilateral conduct.
In otherwise affirming the judge's findings and conclu-
sions with respect to the Respondent's violation of
Sections 8(a)(5) and 8(d), we find it unnecessary to
consider his alternative findings concerning impasse.
We set out below our reasons for agreeing with the
judge's conclusion that the Respondent acted in con-
travention of the consent requirement of Section 8(d)
in terminating the Advantage Plan and implementing
the two new plans in 1993.The interlocking legal principles of Sections 8(a)(5)and 8(d), and the consent requirement of Section 8(d),are well known, and were summarized as follows morethan a decade ago:Sections 8(a)(5) and 8(d) establish an employ-er's obligation to bargain in good faith with re-
spect to ``wages, hours, and other terms and con-
ditions of employment.'' Generally, an employer
may not unilaterally institute changes regarding
these mandatory subjects before reaching a good-
faith impasse in bargaining. Section 8(d) imposes
an additional requirement when a collective-bar-
gaining agreement is in effect and an employer
seeks to ``modif[y] ... the terms and conditions

contained in'' the contract: the employer must ob-
tain the union's consent before implementing the
change. If the employment conditions the em-
ployer seeks to change are not ``contained in'' the
contract, however, the employer's obligation re-
mains the general one of bargaining in good faith
to impasse over the subject before instituting the
proposed change.Milwaukee Spring Division, 268 NLRB 601, 602(1984), affd. 765 F.2d 175 (D.C. Cir. 1985) (fn. cita-
tions omitted). The issue we consider here is whether
the Advantage Plan was in fact part of, i.e., ``contained
in,'' the parties' collective-bargaining agreement for
purposes of 8(d)'s consent requirement. Resolution of
this question is critical to the finding that the Respond-
ent engaged in an unlawful midterm modification of
the contract in the spring of 1993. In our view, this is
primarily a question of discerning the parties' mutual
understanding concerning the Advantage Plan as of the
spring of 1993. This requires reference to their re-
opener bargaining in 1989±1990, the resulting collec-
tive-bargaining agreement they executed, and events
leading to the implementation of the Advantage Plan
in 1991. It further requires reference to the terms of
the 1993±1995 collective-bargaining agreement, which
was in effect at the time of the implementation of the
two new plans in 1993. In this situationÐessentially
one of contract interpretationÐthe parties' intent, when
sufficiently manifested, is paramount and will be given
reasonable effect. See, e.g., Lear Siegler, Inc., 293NLRB 446, 447 (1989).II. FACTUALFINDINGS
In late 1989, the parties began negotiations concern-ing a limited number of bargaining subjects, including
health insurance and wage rates, pursuant to the re-
opener provision of their 1988±1991 collective-bar-
gaining agreement. Concerning health insurance, the
Respondent successfully negotiated for employee con-
tributions to the premium payments for the contractual
insurance plan, known as the ``Indemnity Plan.'' The
contributions agreement amounted to a concession by
the Union that was unpopular with the employees be- 43ST. VINCENT HOSPITALcause of its cost. The concession, however, was ac-cepted in light of a wage increase to which the Re-
spondent agreed during negotiations and because theRespondent agreed to look into health-insurance alter-
natives for unit employees with lower costs than the
Indemnity Plan. The reopener negotiations eventually
broadened and an entirely new successor contract was
agreed to, with a term from February 1, 1990, until
February 1, 1994. It included the following provisions:ARTICLE 26HEALTH INSURANCE26.01 Except as otherwise set forth below, ormutually agreed, the Hospital agrees to maintaina group health program for the life of this Agree-
ment. Effective on the date this Agreement is
signed by the Hospital and the Union, the Hos-
pital shall have the right to change administrators
of the health care plan, or purchase equivalent
coverage from another carrier. Except as noted in
paragraph 26.02 [concerning psychiatric and
chemical dependency treatment coverage] theHospital agrees that the current level of health
benefits shall not be reduced during the term of
this Agreement. [Emphasis added.]....
26.03 Effective February 1, 1990, the cost ofdependent group health insurance coverage to reg-
ular full-time and regular part-time employees
shall be $40.63 per pay period. Thereafter, the
maximum employee contribution for full-time and
regular part-time employees per pay period shall
be as follows: [specific dollar amounts for each
contract year are set forth in the contract at this
point.]Except as provided in this section, the cost ofgroup health insurance premiums shall be paid by
the Hospital. Except as provided in this section,
the employees' contribution to health care cov-
erage shall not be increased during the term of
this Agreement ....ARTICLE 32COMPLETE AGREEMENTThe parties acknowledge that each has had theunlimited right and opportunity to make demands
and proposals with respect to any matter deemed
a proper subject for collective bargaining and that
all such subjects have been discussed and nego-
tiated upon and the agreements contained in this
Agreement were arrived at after the free exercise
of such rights and opportunities. The results of the
exercise of such rights and opportunities are set
forth in this Agreement. Therefore, the Hospital
and the Union for the duration of this Agreementeach voluntarily and unqualifiably [sic] agree towaive the right to oblige the other party to bar-
gain with respect to wages, hours or any other
terms and conditions of employment unless mutu-ally agreed otherwise, even though the specificsubject or matter may not have been within the
knowledge or contemplation of either or both par-
ties at the time they negotiated or executed this
Agreement. [Emphasis added.]Consistent with discussions in the parties' negotia-tions, on January 12, 1990, the Respondent's president
sent a letter to the Union's president describing the
creation of a committee to monitor employee health
care coverage and explore alternative health care possi-
bilities. The Union was asked to participate in the
committee. The letter concluded with the following
two paragraphs:We would certainly hope that 1199NM rep-resentatives on this committee would provide
input and suggestions in whatever benefits arebeing changed or modified and would be the liai-son to your bargaining unit for review and con-currence with those benefit changes.Thank you for your participation in this com-mittee which I believe is consistent with the rec-
ommendation of your bargaining unit during our
negotiations. [Emphasis added.]Ultimately, in 1991 this committee devised and rec-ommended the Advantage Plan as a health-insurance
alternative to the Indemnity Plan, and with lower costs
for employees. On reviewing the Advantage Plan, the
Respondent notified the Union that it wished to offer
it to the unit employees. The Union agreed with the
Respondent's proposal and, beginning on July 1, 1991,
the unit employees were able to choose between the
Advantage Plan and the Indemnity Plan for their health
insurance coverage. The parties' specific understanding
concerning the Advantage Plan was not committed to
writing.In late 1992, the parties again formally reopened thecontract for negotiations under a provision for limited
reopener negotiations. Health insurance was not a re-
opener subject. The Respondent complained, however,
during bargaining about the high cost of maintaining
the Advantage Plan. The reopener negotiations ex-
panded in scope and again led to a new collective-bar-
gaining agreement, with a duration from January 1993
until February 1995. No changes were made in the lan-
guage of articles 26 and 32 above. As the judge de-
scribed in detail, the parties agreed to create another
committee to evaluate health benefits, and the Re-
spondent's violations of the Act involved its unilateral
implementation of this committee's recommendations. 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
III. ANALYSISThe essential question is whether the Respondentand the Union intended that the Advantage Plan would
become part of the parties' collective-bargaining agree-
ment. In the 1989±1990 reopener negotiations, the par-
ties clearly understood that health insurance issues
were not fully resolved by the Union's agreement to
have employees contribute to the Indemnity Plan's pre-
mium payments. The Respondent recognized this and
offered to investigate alternatives with lower costs to
employees. The provisions of the resulting 1990±1994
collective-bargaining agreement are consistent with the
understanding that more could and would be done con-
cerning health insurance. Thus, article 32, commonly
known as a ``zipper clause,'' sets forth the parties'
waiver of the right to bargain during the term of theagreement ``unless mutually agreed otherwise.'' It
seems indisputable that the parties' subsequent agree-
ment in 1991 to offer the Advantage Plan as an alter-
native to the Indemnity Plan is just such a ``mutually
agreed'' upon arrangement. Article 26, entitled
``Health Insurance,'' is also consistent with the parties'
subsequent agreement to add another choice concern-
ing health insurance coverage. Thus, the provision sets
forth the Respondent's promise to maintain a group
health insurance program for the duration of the agree-
ment ``[e]xcept as otherwise ... mutually agreed

....'' In addition, it is significant that, although the

dollar figures set forth for employee contributions in
article 26.03 comport with the premiums due under the
Indemnity Plan and implicitly reference that plan, nei-
ther that plan nor any other is explicitly identified, and
there is no language that suggests that contractual
health insurance coverage was necessarily limited to a
single, exclusive plan.The Respondent's January 12, 1990 letter implicitlyreflects the parties' understanding in their negotiations
that more would be done on the health insurance issue.
The letter notes the creation of a committee to monitor
and evaluate health insurance issues. It contemplates
health benefits ``being changed or modified'' in light
of the recommendations of the committee. Thus the
letter, and the committee itself, confirmed the parties'
intention in negotiations to do more on health care,
and provided a gateway to the parties' 1991 agreement
to implement the Advantage Plan as an alternative to
the Indemnity Plan.In view of the above, it is clear that when the par-ties agreed in 1991 to offer the Advantage Plan to the
employees as an alternative to the Indemnity Plan, they
intended it to be a modification by mutual consent of
the existing health insurance benefits under article 26
of their contract. This conclusion follows from the par-
ties' discussion in the 1989±1990 negotiations, from
the contract language in articles 26 and 32 contemplat-
ing modification by mutual consent of the writtenagreement, and from the parties' conduct between the1989±1990 negotiations and the Advantage Plan agree-
ment in 1991. That the 1991 agreement was an oralmodification of the written collective-bargaining agree-
ment does not negate its legal validity, especially when
the parties' zipper clause does not require such a modi-
fication to be in writing. See, e.g., Martinsville NylonEmployees v. NLRB, 969 F.2d 1263, 1267±1268 (D.C.Cir. 1992); Certified Corp. v. Teamsters Local 996,597 F.2d 1269, 1271 (9th Cir. 1979). It is also clear
that, as a consensual modification of the contract's
health insurance coverage, the parties intended that the
Advantage Plan, like the Indemnity Plan, would be-
come part of the collective-bargaining agreement. Thisis the reasonable and logical inference from the evi-
dence of the parties' intent here, and there is abso-
lutely no indication of a contrary intent.Board precedent also supports a finding that the Ad-vantage Plan was a lawful modification of the collec-
tive-bargaining agreement, and therefore that it became
part of the agreement. In C & S Industries, 158 NLRB454 (1966), a seminal decision concerning Section
8(d), the Board defined a ``modification'' within the
meaning of Section 8(d) as a change that has a con-tinuing effect on a basic contractual term or condition.
Id. at 458. In finding that the employer unlawfully
modified the parties' contract at midterm by unilater-
ally implementing a wage-incentive plan, the Board
stated that ``[a]lthough the contract makes no specific
mention of wage incentives, such incentives are in-
separably bound up with and are thus plainly an aspect
of the payment of wages, a subject expressly covered
by the contract.'' Id. at 459. As a matter of legal prin-
ciple, the only significant difference between C & Sand the instant case is that here the parties agreed tochange a basic contractual termÐhealth insurance ben-
efitsÐbefore the Advantage Plan was implemented. In
Martin Marietta Energy, 283 NLRB 173 (1987), enfd.mem. 842 F.2d 332 (6th Cir. 1988), the Board found
that the respondent violated Sections 8(a)(5) and 8(d)
by implementing, without the union's consent, a sec-
ond employee health plan as an optional alternative to
the plan referred to in the collective-bargaining agree-
ment. The Board concluded that the second health plan
was an unlawful modification of the contract becauseit altered terms and conditions ``contained in'' the con-
tract, i.e., the contractual health plan. Id. at 175±176.
Similar to the C & S case above, the only significantdifference between Martin Marietta and the instantcase (as to whether the Advantage Plan was a modi-
fication of the collective-bargaining agreement) is that
here the parties agreed to alter the health insurancecoverage contained in the contract by offering the Ad-
vantage Plan. These cases indicate that, as a matter of
law, when the parties by mutual consent have modified
at midterm a provision contained in their collective- 45ST. VINCENT HOSPITAL1Unless otherwise noted, all dates here shall refer to the calendaryear 1993.2Sec. 8(a)(5) of the Act provides that,It shall be an unfair labor practice for an employerÐ...
to refuse to bargain collectively with the representatives of hisemployees, subject to the provisions of section 9(a).3Sec. 8(a)(1) of the Act provides that,It shall be an unfair labor practice for an employerÐ...

to interfere with, restrain, or coerce employees in the exercise
of the rights guaranteed in section 7.Sec. 7 of the Act provides that,Employees shall have the right to self-organization, to form,
join, or assist labor organizations, to bargain collectively through
representatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining or
other mutual aid or protection, and shall also have the right to
refrain from any or all such activities except to the extent that
such right may be affected by an agreement requiring member-
ship in a labor organization as a condition of employment as au-
thorized in section 8(a)(3).4Unless otherwise indicated, all dates here shall refer to the year1993.bargaining agreement, that lawful modification be-comes part of the parties' collective-bargaining agree-
ment, unless the evidence sufficiently establishes that
the parties intended otherwise. With respect to any
subsequent attempt at midterm to alter such a contractmodification, 8(d)'s consent requirement is applicable.Applying that legal rule, we find that the AdvantagePlan was incorporated as a midterm modification into
the 1990±1994 collective-bargaining agreement. The
facts set forth above, however, show that the parties
engaged in further negotiations in late 1992 and
reached agreement on the terms of a new collective-
bargaining agreement, with an effective term from Jan-
uary 1993 until February 1995. As noted above, the
terms of article 26, covering Health Insurance, and ar-
ticle 32, involving the ``complete agreement'' lan-
guage, remained unchanged from the prior collective-bargaining agreement. Inasmuch as both the Indemnity
Plan and Advantage Plan were established terms and
conditions of employment as of the effective date of
the 1993±1995 collective-bargaining agreement, it fol-
lows that both of these plans were covered by the pro-
vision in article 26 that ``the Hospital agrees that the
current level of health benefits shall not be reducedduring the term of this Agreement.'' (Emphasis added.)
Accordingly, regardless of the earlier genesis of the
Advantage Plan during the prior bargaining agreement,
the reference in article 26 to the status quo as it ex-
isted in January 1993 rendered the Advantage Plan an
integral part of the 1993±1995 agreement from its in-
ception.Accordingly, in the spring of 1993, at midterm ofthe parties' 1993±1995 agreement, when the Respond-
ent unilaterally discontinued the Advantage Plan and
unilaterally implemented the Blended and Supple-
mental Plans, it modified the health insurance provi-
sions contained in the contractÐi.e., the Advantage
Plan as well as the Indemnity PlanÐwithout the
Union's consent. Therefore, consistent with the judge's
other relevant findings, the Respondent's conduct vio-
lated Sections 8(a)(5) and 8(d). See, e.g., Martin Mari-etta, supra.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, St. Vincent Hospital, Santa
Fe, New Mexico, its officers, agents, successors, and
assigns shall take the action set forth in the Order.Louis Harris, Esq., for the General Counsel.Nicholas J. Noeding, Esq. (Hinkle, Cox, Eaton, Coffield &Hensley), of Albuquerque, New Mexico, for the Respond-ent.Carol Oppenheimer, Esq. (Simon & Oppenheimer), of SantaFe, New Mexico, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEFREDERICKC. HERZOG, Administrative Law Judge. I heardthis case in trial at Albuquerque, New Mexico, on September
23 and 24 and November 2 and 3, 1993.1It is based on acharge filed by District 1199NM, National Union of Hospital
and Health Care Employees, AFSCME, AFL±CIO (the
Union) on March 19, 1993, which alleged generally that Re-
spondent violated Section 8(a)(5)2and (1)3of the NationalLabor Relations Act (the Act). On May 26, 1993,4the Re-gional Director for Region 28 of the National Labor Rela-
tions Board issued a complaint against Respondent alleging
violations of Section 8(a)(5) and (1) of the Act.All parties appeared at the hearing and were given full op-portunity to participate, to introduce relevant evidence, to ex-
amine and cross-examine witnesses, to argue orally, and to
file briefs. Based on the record, my consideration of the
briefs filed by counsel for the General Counsel and counsel
for Respondent, and my observation of the demeanor of the
witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, and it is admitted, that Respondentis a nonprofit corporation duly organized and existing under
the laws of the State of New Mexico, with an office and
principal place of business in Santa Fe, New Mexico (the
hospital), where it is, and at all times material here has been,
engaged in providing general and acute hospital services; fur-
ther, that in the course and conduct of its business oper-
ations, Respondent annually derives gross revenues in excess
of $250,000 and annually purchases and receives goods or
services valued in excess of $50,000 directly from sellers or
suppliers located outside the State of New Mexico.Accordingly, I find and conclude that, at all times materialhereto, Respondent is, and has been, an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act and is a health care institution within the meaning
of Section 2(14) of the Act. 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The Union also represents a unit of technical employees at thehospital, composed of employees such as X-ray and respiratory tech-
nicians, commonly referred to throughout the record as ``the techs.''II. THELABORORGANIZATION
The complaint alleges, Respondent admits, and I find that,at all times material hereto, the Union is, and has been, a
labor organization within the meaning of Section 2(5) of the
Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe essential issue is whether or not Respondent, when itimplemented a new ``Blended Plan'' and a new ``Supple-
mental Plan'' of healthcare insurance for its nurse employ-
ees, and at the same time discontinued the existing ``Advan-
tage Plan'' of healthcare for those same employees, made
midterm modifications to ``contractual terms and conditions
of employment'' without the agreement of the Union, there-
by violating Section 8(d), and Section 8(a)(5) and (1) of the
Act.Subsidiary questions are whether or not the AdvantagePlan was a contractual term and condition, or could be modi-
fied at will by Respondent, and whether or not the Union
waived the right to refuse to bargain over the proposed
changes.Respondent also contends that meetings that took place be-tween the members of a committee on benefits constituted
collective bargaining, and, even if they did not, that it bar-
gained to impasse over those provisions having to do with
the implementation of the new Blended Plan.B. Background and Labor Relations HistoryRespondent operates an acute care, nonprofit hospital inSanta Fe, New Mexico, having 252 beds. It employs 1300
employees, of whom 300 are nurses.On November 15, 1974, St. Vincent Professional Perform-ance Association was certified as the exclusive collective-
bargaining representative of the following appropriate unit at
the hospital:All registered nurses and licensed practical nurses em-ployed by the [Respondent], but excluding all other em-
ployees, all other professional and technical employees,
confidential employees, clerical employees aides, order-
lies, dietitians, pharmacists, head nurses, guards, watch-
men, and supervisors as defined in the Act, as amend-
ed.On April 28, 1978, the certification was amended to sub-stitute the name of the Union as the exclusive collective-bar-
gaining representative of the unit. Since then, the Union has
been the exclusive bargaining representative of the employ-
ees in the above-described unit, and has entered into a suc-
cession of collective-bargaining agreements with the Re-
spondent.5The 1988±1991 agreement contained a reopener clause al-lowing for reopening of negotiations in order to negotiate re-
garding health insurance, wage rates and classifications, and
``one other article selected by each party.'' Actually, though,the agreement was reopened and an entire new successoragreement was negotiated between the parties.That agreement was effective by its terms as amended bymutual agreement from February 1, 1990, to February 1,
1994. Among other provisions, that agreement provides for
health insurance, and states:Except as noted in paragraph 26.02 the [Respondent]agrees that the current level of health benefits shall not
be reduced during the term of this Agreement,and, further, that,[e]xcept as provided in this section, the employees'contribution to health care coverage shall not be in-
creased during the term of this Agreement as defined
in Section 37.01.Unlike previous contracts, this collective-bargaining agree-ment provided for employees to contribute toward the pre-
mium charged for health insurance. This concession on the
part of the Union was a part of an overall scheme which en-
abled to obtain a wage increase for employees, and involved
its agreement to consider ways of securing lower cost health
insurance.That agreement was effectuated through a letter from Re-spondent to the Union's president dated January 12, 1990,
setting forth the formation of a committee and the commit-
tee's perceived function,that the [Union] representatives on this committeewould provide input and suggestions in whatever bene-
fits are being changed or modified and would be liaison
to your bargaining unit for review and concurrence with
those benefit changes.The committee went to work, assisted by a representativeof the Union, Shirley Cruse, and after a time came up with
a plan, called the Advantage Plan.In due course, the Union's president was approached byRespondent's personnel director, Susan Rush, and told that
Respondent wished to offer it to the employees.According to the credited testimony of the Union's vicepresident, Delma Delora, having checked with employees,
and being herself convinced that it was a good plan, Delora
assented to Respondent implementing the Advantage Plan
from and after July 1, 1991. Thus, from and after that date,
employees had two plans for health insurance, i.e., the origi-
nal plan, called the Indemnity Plan, and the new plan, called
the Advantage Plan.Sometime around July 1, 1991, Respondent distributed toits employees a booklet which it had prepared. The title was
``Your Group Health and Dental Plan Benefits.'' The booklet
described the benefits of both the Indemnity Plan and the
Advantage Plan, along with instructions as to how to secure
the coverage under the plans. In the introduction to the book-
let, Respondent's president stated:We are pleased to offer eligible employees of St. Vin-cent Hospital a personalized choice within our Com-
prehensive Group Healthcare package. Realizing that
not all employees have the same healthcare needs, you
now may choose between The Indemnity Plan or The
ADVANTAGE Plan. 47ST. VINCENT HOSPITALAdditionally, Respondent posted on its bulletin boards asummary of the two plans, comparing the features of each.C. The Facts of this DisputeIn the fall of 1992, the contract was reopened accordingto its terms. Those terms provided that the parties could be
reopened to negotiate wage rates, and ``one other article se-
lected by each party.''Neither party selected health insurance for reopening, andthe Union's chief negotiator, Diane Justin, credibly testified
that she came to the table prepared to discuss wages plus the
one other issue selected by the Union, which happened to be
combined leave. Justin further credibly testified that the
Union never assented to reopening bargaining over the health
insurance plans, and that Respondent never formally notified
the Union that it wished to reopen negotiations for the pur-
pose of renegotiating health insurance plans.Nevertheless, it is not disputed that during the negotiationsRespondent repeatedly told the Union that the high costs of
the healthcare program would have to be addressed, as Re-
spondent was experiencing losses in recent months. Respond-
ent stressed that, if it was to fund sought wage increases, a
way would have to be found to control and reduce healthcare
insurance costs.The parties succeeded in their negotiations, and an entirenew agreement was reached on January 12, and signed on
January 25, extending the collective-bargaining agreement for
1 year, to February 1, 1995. Among its provisions was the
following:Benefit Programs: A working group will be estab-lished for the purpose of evaluating benefit programs
and new benefit plan designs. This group will include
one nurse representative from the Nurse Bargaining
Unit. The Nurse Bargaining Unit representative will be
paid at their regular rate of Pay for time spent in meet-
ings. This working group will be chaired by the Benefit
& Compensation Administrator, with each member of
the group sharing responsibility for facilitating the
meeting. The group will establish protocol for calling
meetings and establishing agendas.These working groups will be established no laterthan thirty days following contract agreement. Member-
ship and purpose of the working groups will be evalu-
ated each year.According to Justin's credited testimony, there was a lotof discussion about the makeup and purpose of the commit-
tee. She testified that the Union repeatedly sought assur-
ances, which it was given at the bargaining table, that the
committee would not be considered as an alternative to col-
lective bargaining. In the end, however, she testified that dur-
ing the negotiations, Respondent repeatedly raised the issue
of needing relief from excessive healthcare costs, and that
this ultimately led the Union to try to accommodate those
needs by agreeing to participate in a committee to look into
ways of solving the problem. She credibly quoted Respond-
ent's director of organizational development, Kathy Miller,
as offering the assurances sought, and telling her that the
committee would be considered ``advisory.''Miller, too, testified that the wage increase mentionedabove was given in return for the promise to participate inthe plan to look into healthcare cost containment. She admit-ted, however, that it was never expressly agreed by the
Union that the committee's role would be as a substitute for
collective bargaining. Indeed, Miller, who seemed a truthful,
though confused, witness, also admitted that the Union never
used the terms ``collective bargaining'' or ``negotiate'' to de-
scribe the workings of the proposed committee. She spoke of
how the committee was proposed by the Union's president,
Delora, who spoke of having a committee as had been done
leading up to the Advantage Plan's implementation, and how
Respondent was open to that.Delora, of course, credibly testified how the AdvantagePlan had, as she viewed it, been negotiated between her and
Susan Rush. She also credibly testified, without contradic-
tion, as to other examples of how she had, in the past, nego-
tiated with Respondent regarding matters brought up in an
agreement's midterm, and spoke of how she had always been
vested by the Union with authority to reach agreement upon
such matters.The committee began it's deliberations in early February.It was chaired by Marcia Lindquist, Respondent's human re-
source administrator. She testified credibly that her under-
standing was that the committee was to blend elements of the
Advantage Plan and the Indemnity Plan into one plan.
Among her first actions with the committee was to distribute
an action plan, with a deadline for completion of the com-
mittee's work on April 1.Also sitting as members of the committee were Bob Scott,a representative of Respondent, and representatives of both
units of employees represented by the Union at the hospital.
Shirley Cruse was selected to represent the ``tech unit,'' and
David Harrington was selected to represent the ``nurse unit.''Cruse and Harrington credibly testified that each of themrepeatedly advised or warned Lindquist that they were not
there to negotiate on behalf of the Union, and that whatever
the committee came up with would have to be submitted to
the leadership and membership of the Union. Lindquist, after
conferring with Miller, assured them that healthcare would
not be an item on the table.Cruse spoke of how she nevertheless came to believe thatLindquist was laboring under the false impression that what-
ever they came up with would be implemented following ap-
proval by Respondent's ``Administrative Council.'' Ulti-
mately, though, having warned Lindquist about it several
times, she concluded that she'd done all she could to
straighten out Lindquist's thinking, and went ahead and par-
ticipated in the workings of the committee.Ultimately, the committee came up with a new plan, calledthe ``Blended Plan.'' By a memo dated March 8, Lindquist
distributed a list of the changes which would constitute the
new plan, which she stated had been ``accepted'' by Re-
spondent's ``Administrative Council,'' and which then went
on to schedule a meeting for March 11 to speak of, inter alia,``communication.''On March 10, by memo to Scott, Lindquist announced anintent to communicate, by means of a flyer to each depart-
ment for posting, that:EFFECTIVE APRIL 1, 1993 St. Vincent Hospitalwill implement a new Employee Healthcare Plan for el-
igible St. Vincent Hospital employees. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Justin credibly testified that, upon learning of Respond-ent's intent to implement the new plan, she ``freaked.''
Lindquist admitted that following the meeting of March 11,
she received a call from Justin in which Justin forcefully ob-
jected to any implementation of the new plan, saying it had
not been negotiated with the Union, and that neither Cruse
nor Harrington had been representatives of the Union vested
with negotiating authority.The Union and Respondent met on March 16. Respondentattempted to make a presentation of the new plan, complete
with flip charts. Lindquist admitted that the Union's rep-
resentatives objected to the plan in ``no uncertain terms,''
and spoke of their unhappiness with it, and repeatedly as-
serted that it could not be implemented without first being
negotiated with the Union.Later that day Respondent received the Union's letter,composed and signed by Delora, which recited how both the
Indemnity Plan and the Advantage Plan had been duly
agreed upon by the parties in separate past negotiations. The
letter went on to assert:The contracts allow for changes in insurance plansonly by mutual agreement. If you go ahead with imple-
mentation of these unilateral changes you will be in
violation of both contracts because there is no mutual
agreement.... 
The hospital has an obligation to bar-gain with us before implementing this change on April
1, 1993. The Hospital cannot remove the Advantage
Plan without negotiation with the designated Union rep-
resentatives of both bargaining units.The following day Respondent sent a letter to the Unionasserting for the first time that Delora's assertion in her letter
to the effect that the Advantage Plan was a contractual obli-
gation was in error. It went on to state that the Advantage
Plan had not been negotiated, and that Respondent did not
intend to offer it after April 1. The letter, signed by Miller,
went on to state that the Indemnity Plan, which had been
agreed to, would remain in effect, and pointed out that the
new plan had been reached with input from employee sur-
veys, and with union representatives helping in its develop-
ment. While offering to meet and discuss these matters, the
letter announced that the unit's employees would be covered
by the Indemnity Plan beginning April 1, and that any addi-
tional premium changes would be charged in the first payroll
period after May 1. It closed by advising that employees
would have to make a plan election by April 15, and that
employees would have two weeks to make their elections.On March 24, the parties met and agreed to bargain overthe implementation of the new plan. Respondent, however,
continued to insist that the Advantage Plan had not been part
of the agreement between the parties, and could be discon-
tinued without the Union's assent, or bargaining.On March 25, the Union's president, Fonda Osborn, deliv-ered a letter to Respondent, arranging negotiations for both
units represented by the Union, and demanding certain items
of information. Among them was a demand for utilization
figures for each plan. Though the Union persisted in de-
manding this information, Respondent never provided it, say-
ing that getting it together was simply too difficult.Thereafter, the parties met and bargained on March 29 and30, and April 6, 7, 13, and 14.During the meetings, so Miller admitted, the parties met,exchanged proposals and made considerable headway in
bridging their differences. As she stated, the parties got so
close to agreement that ``it squeaked.''The April 1 deadline was extended by Respondent to April15.By letter of April 7, Respondent stated that the AdvantagePlan would be discontinued on April 15, that the Indemnity
Plan would continue to be offered to employees, and that
from and after April 15 the Blended Plan would be imple-
mented and offered to nurse bargaining unit employees, ``as
originally designed.''At the last meeting of April 14, the Union still sought theimplementation information it had previously requested, and
Respondent adhered to it's position that securing or compil-
ing such information would be too difficult. The parties were
in apparent agreement that a new plan administrator should
be selected. Accordingly, at the meeting, the Union sug-
gested that implementation should be delayed until such an
administrator was selected and had time to work on the prob-
lems. Further, the Union stated that it was willing to have
Respondent offer all three plans to employees, but continued
to object to implementation of the plan to discontinue the
Advantage Plan. Miller, however, had come to distrust theUnion, and concluded that it's request for information was
a delaying tactic. So, she stated that she saw no need to meet
again, because Respondent couldn't provide the information
requested. In response to questions from Respondent con-
cerning whether or not the parties were at impasse, the
Union said that it didn't see how it could move from it's po-
sition without the information it had requested.In any event, no agreement was reached by the end of theApril 14 meeting.Respondent concedes that it implemented the Blended Planon April 15, and at the same time discontinued the Advan-
tage Plan. Nurses were then given their choice between the
Indemnity and the Blended Plans.On May 1, Respondent offered a Supplemental Plan tonurses, which contains matters not covered by the Blended
Plan. While it seems clear that some of the matters set forth
in the Supplemental Plan had been discussed during the ne-
gotiations of March and April, it is also clear and is undis-
puted that no agreement was reached concerning all those
matters, such as the premiums to be charged of employees.Premiums for the discontinued Advantage Plan were lowerthan the new Blended Plan, and the benefits of the Blended
Plan were thought by the Union to be less than the Advan-
tage Plan.On June 14, Osborn again wrote Respondent asking for in-formation. She requested the names of nurses who had re-
quested coverage under the Blended Plan.D. Discussion and ConclusionsBased on the testimony of Delora and Justin (which I donot consider to have been truly contradicted by that of either
Miller or Lindquist), I find and conclude that Respondent
broached the idea that it faced financial difficulties to the
Union during the course of its reopener talks with the Union
in the fall of 1992, and that, in due course, this led to the
formation of a benefits committee, charged with reviewing,
inter alia, healthcare insurance plans for employees of Re-
spondent. However, I also find that the Union reserved it's 49ST. VINCENT HOSPITALright not to engage in collective bargaining over thehealthcare insurance, but that, in an effort to cooperate with
Respondent, offered to, and did, participate in the workings
of a committee which looked into ways of granting benefits,
including healthcare, to employees at a lower cost.At that time the parties already had a healthcare plan inplace, as a result of agreements previously reached between
them. There is no dispute that the Indemnity Plan, which was
in place at the time the collective-bargaining agreement was
reached by the parties, constituted an agreed-upon term or
condition of employment. Respondent does not dispute this,
nor could it.Thus, there can be no question that Respondent was notfree to discontinue or modify the Indemnity Plan without the
Union's agreement to do so, or to, at the least, bargain about
it. In C & S Industries, 158 NLRB 454, 457 (1966), in dis-tinguishing this sort of situation from those where the parties
have not yet reached agreement upon the terms that employ-
ees are to work under, the Board held thatIn ... situation[s] ... [where] a bargain [has] already
been struck for the contract period and reduced to writ-
ing, neither party is required under that statute to bar-
gain anew about the matters the contract has settled for
its duration, and the employer is no longer free to mod-
ify the contract over the objection of the Union.The Board went on to explain its rationale, referring toSection 8(d) of the Act, and it's express language, saying:In line with that provision, the Board has consistentlyheld that a party does not violate its bargaining obliga-
tion when it refuses to discuss changes proposed by the
other party in the terms of an existing contract. The
Board has also held that an employer acts in derogation
of his bargaining obligation under Section 8(d), and
hence violates Section 8(a)(5), when he unilaterally
modifies contractual terms or conditions of employment
during the effective period of a contractÐand this even
though he has previously offered to bargain with the
union about the change and the union has refused. [Id.]In short, the Board will not permit an employer to breakan agreement once it has been made, and, will not even re-
quire a union to discuss an employer's desires for changes
in the agreement reached.Thus, in this case the Union would have been well withinit's rights had it simply refused to negotiate over healthcare
insurance provisions when first approached by Respondent in
the course of the negotiation on the ``wage and one-other
item'' reopener in the fall of 1992.But, instead of flatly refusing to offer any response to theplight of Respondent, the Union took a more constructive ap-
proach. It cooperated with Respondent, while reserving it's
right not to negotiate.Then, when it repeatedly appeared to it's representativesthat Respondent was either mistakenly, or stubbornly, at-
tempting to convert the workings of the benefits committee
into negotiations, it protested repeatedly, and was repeatedly
assured by Respondent that the healthcare provisions were
not on the table.Now, Respondent asserts that the workings of the commit-tee did constitute collective bargaining, and that the Unionwaived its right to assert that they were not by it's participa-tion in them. Respondent, at trial, repeatedly conveyed that
it's representatives on the committee felt betrayed by the
Union's assertion that the changes in the healthcare provi-
sions recommended by the committee could not be imple-
mented without the Union's assent, or at least without bar-
gaining.Thus, I find and conclude that the Union did not waiveit's right to insist upon Respondent adhering to it's contrac-
tually agreed healthcare insurance provisions. The offer to
cooperate in a method of looking into alternatives, which Re-
spondent, itself, termed advisory, was clearly not a waiver of
it's rights in this respect. To hold otherwise would be to to-
tally ignore the express words of the parties, and especially
the assurances given the Union by Lindquist and Miller that
no such result was sought or planned by Respondent. Based
upon those assurances, which I find were given to the Union,
based upon the credited testimony of Delora and Justin, it
would seem that if any party had a right to feel betrayed, it
would be the Union, and not Respondent.I find that, until it received Lindquist's March 10 memo,the Union had a right to rely upon the express assurances of-
fered to it repeatedly that Respondent was not attempting to
use the workings of the committee as ``collective bargain-
ing.'' And, immediately upon receipt of that memo, I find
that, far from waiving it's right's in this respect, the Union's
representative, Justin, freaked and protested directly to Re-
spondent that it could not do what it proposed to do. Thus,
just the opposite of the waiver claimed by Respondent, the
Union did not waive any of its rights, and, as of the time
that it announced it's intent to change it's healthcare insur-
ance provisions Respondent had no right to change any con-
tractually agreed-upon provision of it's collective bargaining
agreement with the Union, absent the Union's assent.Respondent, however, next asserts that C & S Industries,supra, has no application in this case. It argues that it was
privileged to drop the Advantage Plan without assent from
the Union. That argument is based upon it's view that the
collective-bargaining agreement between the parties, which
contained a zipper clause and a management-rights clause,
operated as a relinquishment by the parties of their right to
negotiate concerning healthcare during the term of the agree-
ment. Respondent argues that, since the only insurance point-
ed out in the agreement was the provision of Section 26.02
(which, though not mentioning any plan by name, could only
refer to the Indemnity Plan), only the Advantage Plan con-
stitutes the ``contractually agreed-upon'' healthcare provision
of the parties' agreement.Respondent then points out that the Advantage Plan hadit's inception after the parties negotiated their February 1990
agreement, and did not reduce it to writing and specifically
include it within the subsequent agreements.Under articles 26 and 32 of the agreement of the parties,Respondent was obligated to maintain the ``current level of
benefits.'' Respondent argues that this could apply only to
those benefits, including healthcare insurance provisions,
which were extant when the agreement, and it's zipper
clause, were executed. Accordingly, in Respondent's view, it
had no obligation to maintain the Advantage Plan because it
was not part of the written agreement between the parties.However, Respondent's arguments all ignore several im-portant facts which I find were present in this case. 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
First of all, as has been previously found, Respondent pro-vided the Union with explicit assurances that its cooperation
in helping to solve Respondent's financial distress would not
be used against it and be termed to be collective bargaining,
which is precisely what Respondent has done. I find, and
conclude, that the effect of these assurances was to shield the
Union from any claim of waiver that could possibly be ad-
vanced because of its participation in the processes of the
benefits committee. It would be utterly unfair were the law
to permit a party to an agreement to seek the help of theother party to the agreement, and, where there is clearly no
obligation of that party to cooperate, to hold the cooperation
against it in the face of express assurances that no such result
would be asserted.Second, Respondent's arguments ignore the evidence ofhow the Advantage Plan came into existence. True enough,
the Advantage Plan had it's inception in the workings of a
benefits committee having no discernible differences from
the benefits committee which worked here. But, in the first
use of a benefits committee, unlike here, there was no claim
advanced that the workings of the benefits committee con-
stituted collective bargaining. Mortal to Respondent's argu-
ment is the fact, which I find to be true based upon the cred-
ited testimony of Delora, that, after the committee finished
it's deliberations on the Advantage Plan, and after Respond-
ent's administrative committee approved the proposed plan,
Respondent approached Delora and specifically made an
offer of the plan to her as the authorized agent of the Union,
an offer which she readily accepted. As is obvious from her
undisputed testimony, Delora, unlike the members of the
benefits committee, was fully vested by the Union with au-
thority to negotiate, and even commit, on behalf of the
Union. No further proof of that is needed than her undenied
testimony that she had done so several times in the past, and
had never been previously met with any claim from Re-
spondent that whatever agreement she entered on behalf of
the Union did not thereby become part and parcel of the con-
tractually agreed-upon working conditions for employees of
Respondent. Neither the Advantage Plan nor the Indemnity
Plan secured their status as contractually agreed-upon work-
ing conditions by virtue of the workings of a benefit commit-
tee. They achieved that status as a result of having been
agreed upon by the Union and Respondent.Other so-called evidences of waiver by the Union, such asthe participation of union members (among others) in the
benefits committee, the conveyance of information by such
union members to other union members, or the failure of the
Union to object to the workings of the benefits committee,
are all obviated by the fact of the assurances found to exist
earlier. Certainly, such evidences fall far short of the stand-
ard for waiver of statutory rights, i.e., that the waiver be ac-
complished by actions which do so clearly and unequivo-
cally. In this light I find that the alleged trade of a $1 wage
raise for a waiver of rights was not clearly and unequivocally
expressed; true, that carrot was dangled, and the Union no
doubt wanted such a raise for its members, but that such a
trade was made expressly for a waiver is far from clear.Accordingly, I reject Respondent's arguments to the effectthat the Advantage Plan was not part of the agreement be-
tween the parties, and that it could be discontinued or modi-
fied by Respondent, as was done in this case.Finally, Respondent advances the argument that, regardlessof the previous findings, Respondent was privileged to make
the changes in working conditions which it made on April
15 and May 1. Respondent's argument in this regard is based
upon the claim that the negotiations between the parties in
March and April led to an impasse on April 14, and that the
changes made thereafter were encompassed within Respond-
ent's preimpasse offers to the Union.Here, as previously noted, the Union was not obliged tobargain over the healthcare insurance provisions. By all that
appears, the Union could have, upon learning of Respond-
ent's intent to implement the new insurance plan, simply pro-
tested Respondent's actions, and, following implementation,
insist upon Respondent rescinding whatever changes it had
made in working conditions. The Union chose, instead, to
enter into negotiations with Respondent.However, the Union's action in this regard did not serveas of its right to refuse to bargain further, or to demand that
Respondent's plan not be implemented. As counsel for the
General Counsel points out, in Herman Bros., Inc., 273NLRB 124 (1984), the Board held that an impasse in nego-
tiations is irrelevant in a situation where a party seeks, uni-
laterally to change an existing agreement. See also StandardFittings Co. v. NLRB, 845 F.2d 1311 (5th Cir. 1988), enfg.285 NLRB 285 (1987).Accordingly, I find that it makes no difference in this casewhether or not the parties reached impasse in their negotia-
tions from and after April 14.Even if it did, however, I would not find that an impasseoccurred here.In Taft Broadcasting Co., 163 NLRB 475, 478 (1967), theBoard stated that:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of the
parties in negotiations, .... 
the length of the negotia-tions, the contemporaneous understanding of the parties
as to the state of negotiations are all relevant factors to
be considered in deciding whether an impasse in bar-
gaining existed.In considering the good faith of the parties I bear in mindthat Respondent was obviously rushing through negotiations
in order to meet an administrative deadline needed to change
the third party administrator. In doing so, it ignores the fact
that progress was being made almost up to the date of imple-
mentation of its plans, and that the Union had not been given
certain information which had been requested by it and
which would have presumably been helpful to in negotia-
tions. The Union, in fact, asked for a hiatus in further bar-
gaining until it could receive and review the information it
had requested. Specifically, the Union sought information
going to either support or disprove Respondent's claim that
it needed the changes it planned because of dire financial
straits. Respondent did not give the Union this information.
Instead, it took the positions that it had given the Union suf-
ficient information, that the Union's request was a mere de-
laying tactic, and that the information either did not exist in
the form that the Union demanded or was too difficult to
compile.In viewing the entire record, it seems clear to me that Re-spondent rushed to declare impasse because it was deter- 51ST. VINCENT HOSPITAL6Counsel for the General Counsel's unopposed motion to correctthe transcript is granted in all respects. All other outstanding mo-
tions, if any, inconsistent with this recommended Order are hereby
denied. In the event no exceptions are filed as provided by Sec.
102.46 of the Rules and Regulations of the National Labor Relations
Board, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and
all objections to them shall be deemed waived for all purposes.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''mined to do what it had intended to do since first broachingthe subject of reviewing the healthcare insurance program at
the hospital, i.e., change the program and lower costs, even
though it didn't have the right to do so without reaching
agreement with the Union.Accordingly, in agreement with counsel for the GeneralCounsel and the Union, I find and conclude that by imple-
menting its plan to discontinue the Advantage Plan, and by
implementing the Blended Plan and the Supplemental Plan,
Respondent has violated Section 8(d) and Section 8(a)(5) and
(1) of the Act. I shall recommend an appropriate remedy
therefore.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Since on or about April 15, 1993, Respondent has vio-lated Section 8(d) and Section 8(a)(5) and (1) of the Act by
failing and refusing to bargain collectively with the Union's
chosen representative in good faith, by implementing new
healthcare insurance plans and by discontinuing an existing
healthcare insurance plan.4. The bargaining unit described below is an appropriateunit for collective bargaining within the meaning of Section
9(b) of the Act:All registered nurses and licensed practical nursesemployed by St. Vincent Hospital, but excluding all
other employees, all other professional and technical
employees, confidential employees, clerical employees
aides, orderlies, dietitians, pharmacists, head nurses,
guards, watchmen, and supervisors as defined in the
Act, as amended.5. The above unfair labor practices have an effect uponcommerce as defined in the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-
spondent to cease and desist therefrom and to take certain af-
firmative action designed to effectuate the policies of the
Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, St. Vincent Hospital, Santa Fe, NewMexico, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively with the above namedlabor organization as the exclusive bargaining representative
of its employees in the appropriate bargaining unit set forth
below, with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment:All registered nurses and licensed practical nursesemployed by St. Vincent Hospital, but excluding all
other employees, all other professional and technical
employees, confidential employees, clerical employees
aides, orderlies, dietitians, pharmacists, head nurses,
guards, watchmen, and supervisors as defined in the
Act, as amended.(b) Making unilateral changes in wages, rates of pay, orother terms and conditions of employment of its employees
in the above-described appropriate unit during the term of the
contract without first reaching agreement with the above
named labor organization concerning such changes.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative actions necessary to ef-fectuate the policies of the Act.(a) On request of the above-named labor organization, re-scind any plan for healthcare insurance which Respondent
may have unilaterally instituted, and reinstate any plan of
healthcare insurance which it may have unilaterally discon-
tinued.(b) Make whole all employees for losses sustained as a re-sult of Respondent's unilateral actions, including any in-
creases in premiums charged for healthcare insurance, and
any losses sustained by employees for claims not paid, or not
paid as fully, under the plans unilaterally instituted as com-
pared to the plan unilaterally discontinued, together with in-
terest. Interest shall be computed as in New Horizons for theRetarded, 283 NLRB 1173 (1987).(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its office and facility at its hospital in SantaFe, New Mexico, copies of the attached notice marked ``Ap-
pendix.''7Copies of the notice, on forms provided by theRegional Director for Region 28, after being signed by the
Respondent's authorized representative, shall be posted by
the Respondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered usto post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
fail or refuse to bargain collectively in goodfaith with District 1199NM, National Union of Hospital and
Health Care Employees, AFSCME, AFL±CIO in the follow-
ing unit which is appropriate for the purposes of collective
bargaining:All registered nurses and licensed practical nurses em-ployed by St. Vincent Hospital, but excluding all other
employees, all other professional and technical employ-
ees, confidential employees, clerical employees aides,
orderlies, dietitians, pharmacists, head nurses, guards,
watchmen, and supervisors as defined in the Act, as
amended.WEWILLNOT
make unilateral changes in wages, rates ofpay, or other terms and conditions of employment during the
term of a collective-bargaining agreement without first reach-
ing agreement with the Union about such changes.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
, on request of the Union, rescind any plan forhealthcare insurance which we have unilaterally instituted.WEWILL
, on request of the Union, reinstate any plan ofhealthcare insurance which we have unilaterally discontinued.WEWILL
make employees whole for any losses sustainedby them as a result of our unilateral action.ST. VINCENTHOSPITAL